Citation Nr: 0502192	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. §1318.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel
INTRODUCTION

The veteran had active service from January 1941 to July 1945 
during World War II.  He was a participant in the Normandy 
Invasion.  His decorations and citations include the American 
Defense Service Medal, the Distinguished Unit Badge, the 
European-African-Middle Eastern Service Medal with a Bronze 
Star Service Arrowhead, and the Purple Heart Medal for wounds 
sustained in France on D-Day, June 6, 1944.  The appellant is 
his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio, Regional Office, which, denied the 
appellant's claim of service connection for cause of death, 
and a January 2003 rating decision which the RO denied the 
appellant's claim of entitlement to dependency and indemnity 
compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§1318 (2002).  

The veteran's records were permanently transferred to the St. 
Petersburg, Florida, Regional Office (RO) in May 2003.  In 
November 2003, the appellant submitted a Motion to Advance on 
the Docket.  The Board granted that request and in December 
2003, remanded the claim for additional development.  The 
American Legion has represented the appellant throughout this 
appeal.

A review of the record indicates that the appellant appears 
to raise the issue of entitlement to non- service connected 
death pension benefits. As this issue has not been developed 
and adjudicated, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran died in May 2002 at age 82.  According to the 
Certificate of Death, the immediate cause of death was listed 
as congestive heart failure (CHF) due to (or as a consequence 
of) arteriosclerotic heart disease (ASHD) due to (or as a 
consequence of) smoking and diabetes.  Chronic obstructive 
pulmonary disease (COPD) and an old spinal injury were noted 
as other significant conditions contributing to death by not 
resulting in the underlying cause.  

2.  At the time of his death, the veteran was service-
connected for shell fragment wound (SFW) residuals of the 
left lower thoracic nerve (30%), SFW residuals of the left 
scapular region (20%), and pes planus (10%) for a combined 
rating of 50 percent in effect since July 1948.  His service-
connected disabilities were not rated as 100 percent 
disabling at any time prior to his death.   

3.  The probative evidence of record more indicates 
congestive heart failure, arteriosclerotic heart disease, 
smoking, diabetes mellitus, and COPD, were not incurred in, 
or aggravated by, active duty.  

4.  The veteran's service-connected disabilities have not 
been shown to have contributed substantially or materially in 
bringing about his demise.


CONCLUSION OF LAW

1.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §1310 (West 2002); 
38 C.F.R. §§3.102, 3.312 (2004).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§1318 have not been met. 38 U.S.C.A. §1318 (2002); 38 C.F.R. 
§3.22 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003). 

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing 
death.  Id.

Generally, minor service-connected disabilities, particularly 
those of a static nature not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  In the same 
category there would be included service-connected disease or 
injuries of any evaluation but of a quiescent nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions.  38 C.F.R. §3.312 
(2004).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is required to 
assess the credibility and weight of all evidence and 
determine its probative value.  It must account for which 
evidence it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.

The May 2002 certificate of death lists the veteran's 
immediate cause of death as congestive heart failure due to 
(or as a consequence of) arteriosclerotic heart disease due 
to (or as a consequence of) smoking and diabetes.  Chronic 
obstructive pulmonary disease (COPD) and an old spinal injury 
were noted as other significant conditions contributing to 
death by not resulting in the underlying cause.  The veteran 
died at home, and D. P. Raju, M.D, signed the certificate.  

At the time of the veteran's death, service connection was in 
effect for SFW residuals of the left lower thoracic nerve, 
evaluated as 30% disabling; SFW residuals of the left 
scapular region, evaluated as 20% disabling; and pes planus, 
evaluated as 10% disabling.  A combined service-connected 
evaluation of 50% was in effect since July 1948.

The record includes the report of a VA July 2004 death review 
examination.  The VA examiner reviewed the veteran's medical 
records.  He noted that the veteran was a member of the 
Invasion Force on the Normandy beaches and sustained shrapnel 
wounds to the back, neck, left chest, and the face.  He noted 
later medical records showing that the shrapnel injuries were 
to the left shoulder and to the left spine.  He found no 
medical records to indicate that the veteran actually 
sustained a spinal cord injury.  He reviewed radiology (x-
ray) reports describing the location of the metallic foreign 
body comparing them to each other and noting changes in 
location of the fragment and observing that its position was 
well away from the spinal canal, spinal cord, and nerve 
roots.  

The examiner noted remarks made in the July 1948 examination 
of hypesthesia of the left chest extending to the lower 
thoracic region toward the lower abdomen following an 
approximate course of the tenth and eleventh ribs and 
intercostal nerves.  

The examiner noted the pain complained of by the veteran when 
examined in February 1960, noting that the knife-like pain 
radiated along the course of the eleventh intercostal nerve 
on the left.  He also noted there was no indication of 
deformity of the left chest wall or uneven expansion of the 
chest wall with respiration.  There was not mention in any of 
the clinical records of the veteran having had a shrapnel 
injury penetrating the pleura or striking the great vessels 
in the chest or perforating the pleura either the parietal or 
visceral.  There was also no mention of the perforation of 
the lung or pneumothorax or a shrapnel injury to the heart.  

He addressed the concerns of the veteran's family members 
(made by the appellant and grandson) that the existence of 
the shrapnel prevented testing that might have provided 
diagnostic information necessary to prevent the veteran's 
death.  He noted that an MRI (magnetic resonance imaging) was 
not likely to have been useful in the diagnosis or treatment 
of congestive heart failure, arteriosclerotic heart disease, 
or smoking and diabetes mellitus.  He noted that CT scans 
(Computed Tomography (CT) imaging) are sometimes useful in 
diagnosing thoracic conditions by a CT scan and would not 
have been prevented by a metallic fragment.  

The examiner concluded there is no medical relationship 
between shrapnel injuries and the causes of death listed on 
the death certificate.  He said it was unlikely that the 
shrapnel injury and the left eleventh intercostal neuritis 
led to the causes of death listed on the death certificate.  
He reported that the veteran did not have a spinal cord 
injury.  He did not suffer from any apparent effects of 
paraplegia or quadriplegia.  He went on to say

"To state that there was an old spinal injury on 
the death certificate is true in only a very small 
sense in that the shrapnel was adjacent to the 
vertebrae and may have penetrated the vertebral 
body.  In any case, the shrapnel did not enter the 
spinal canal and cause any damage to the spinal 
cord or a spinal nerve root.  In any care [sic] 
the eleventh spinal nerve roots are not 
particularly important in the functioning of the 
body and not particularly important in the 
function of the chest wall.  They are not 
important to the functioning of any intrathoracic 
or intraabdominal organs.  Listing of old spinal 
injury on the death certificate is an 
overstatement of the veteran's injury."  

The examiner also noted that the claim that the veteran 
smoked due to military inducement was conjectural.  

An April 2003 letter from Dr. Raju, states that the veteran 
had been under his care for a long time.  He listed the 
following diagnoses:  Hypertension, diabetes mellitus, 
hypercholesterolemia, chronic obstructive pulmonary disease, 
and atherosclerotic heart disease.  Dr. Raju reports that the 
veteran's back injury by shrapnel and subsequent chronic pain 
were a contributing cause for his death.  

Multiple written statements from the appellant are noted as 
part of the record, including those advancing the veteran 
began smoking in-service because of his stress and pain.  An 
April 2003 written statement from the appellant's grandson 
suggesting that the veteran was unable to seek preventative 
care because of his service-connected injuries is also noted 
as part of the record.

Legal Analysis
Based upon the discussion below, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The service medical records were reviewed and do 
not show that he developed, congestive heart failure, 
arteriosclerotic heart disease, diabetes mellitus, or chronic 
obstructive pulmonary disease during service.  The Board 
takes note of the arguments that the veteran began smoking 
in-service and found it necessary to deal with the pain along 
his eleventh intercostal nerve.  Legislation has been enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. §1103 
(2002).    

With regard to the veteran's family's concern that he was 
unable to get adequate preventative care because of the 
shrapnel in his body, the examiner reported that MRIs are not 
useful in diagnosis or treatment of congestive heart failure, 
arteriosclerotic heart disease, diabetes mellitus, or 
smoking.  The examiner agreed that CT scans may be useful in 
diagnosing thoracic conditions; however the presence of 
shrapnel did not preclude the veteran from receiving one.  In 
the absence of any other medically competent evidence, the 
Board finds the VA medical examiner's conclusion persuasive.  
Gilbert, 1 Vet. App. 49, 51-2.  The Board acknowledges the 
opinions of the appellant and her grandson to the contrary, 
however, neither claim to have or appear to have the medical 
expertise necessary to express a medically competent opinion 
on this matter.  Such conclusions are the province of trained 
health care professionals.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994) and Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Board finds the VA medical examiner's report to be more 
persuasive and probative than Dr. Raju's written statement.  
Gilbert, 1 Vet. App. 49, 51-2.  The Board notes that the VA 
examiner studied the entire claims file, including the 
service medical records.  Following that review, he 
determined it was unlikely that the veteran's service-
connected injuries led to the causes of death listed on the 
certificate of death.  The examiner provided an in-depth 
discussion of the extent and nature of the veteran's SFWs and 
the proffered medical rationales for the veteran's causes of 
death.  He concluded there was no nexus between the veteran's 
service-connected injuries and his ultimate death.  

The only medically competent evidence that supports a finding 
of causation between the veteran's death and his service-
connected injuries is Dr. Raju's written statements.  The 
Board acknowledges Dr. Raju's statements and accepts that he 
was the veteran's treating physician.  However, his 
statements add little probative value.  Dr. Raju has not 
provided any justifications for his conclusions.  In 
addition, there is no indication that Dr. Raju reviewed the 
claims file, or that he was aware of the extent and nature of 
the veteran's service-connected injuries.  Furthermore, Dr. 
Raju's treatment records are not part of the record.  (This 
omission will be discussed below.)  Finally, he does not 
describe how the service-connected shrapnel wounds 
substantially or materially contributed to the veteran's 
demise.  The Board is not required to defer to a treating 
physician's conclusions.  This opinion provides no medical 
justification or explanation for the conclusion that the 
veteran's back injury by shrapnel and chronic pain were a 
contributing cause for his death.  See White v. Principi, 243 
F.3d 1378 (2001).

The evidence fails to demonstrate a nexus between the 
veteran's service, or a service-connected condition, and his 
cause of death.  In reaching this decision, the Board 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
the positive evidence and the negative evidence are not in a 
state of equipoise permitting a favorable determination.  
Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.  38 C.F.R. §3.312 (2004).  The 
Board also notes that it is not required to defer to a 
treating physician's conclusions.  White v. Principi, 243 
F.3d 1378 (2001).

As a final point, in reaching this determination, the Board 
does not wish in any way to diminish the veteran's heroic and 
decorated service.  The Board, however, is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound by on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).
Dependency and Indemnity Compensation
Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(2002); 38 C.F.R. §3.5 (2004).  In part II, the Board 
determined that service connection is not warranted for the 
cause of the veteran's death.  Accordingly, the criteria for 
DIC at 38 U.S.C.A. §1310 (2002) are not met.

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service-connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. §1318 (2002).

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. §1318 was revised in 
January 2000, prior to the appellant's filing of her claim 
(in November 2000).  In addition, the United States Court of 
Appeals for the Federal Circuit has held that entitlement to 
section 1318 DIC benefits cannot be established by way of 
hypothetical entitlement.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II).  

At the time of his death, the veteran was service-connected 
for SFW residuals of the left lower thoracic nerve, evaluated 
as 30% disabling; SFW residuals of the left scapular region, 
evaluated as 20% disabling; and pes planus, evaluated as 10% 
disabling.  His combined service-connected evaluation was 
50%.

The appellant cannot prevail under this theory of 
entitlement.   .  The veteran was separated from service in 
July 1945.  He died in May 2002.  He is not shown to be a 
former prisoner of war, to have received a continuous total 
disability rating or an unemployability rating for a period 
of 10 years or more immediately preceding his death, or to 
have received a continuously rated total disability rating or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death.  The criteria at 38 U.S.C.A. 
§1318 (2002) have not been met, and the claim is denied.  

Veterans Claims Assistance Act of 2000 (VCAA)
A January 2005 written statement submitted by the appellant's 
accredited representative claims that the VA failed to comply 
with the Board's December 2003 remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  The same statement also claims that 
that the VA failed to provide proper VCAA notice.  

The December 2003 remand directed the RO to ensure all VCAA 
notice obligations were satisfied, with specific reference to 
Dr. Raju.  The remand also required the VA to provide a death 
examination, indicating the examiner must review the record 
before rendering an opinion.  Finally, the December 2003 
remand directed the RO to issue a Supplemental Statement of 
the Case (SSOC) if the claim on appeal remained denied.  As 
an initial matter, the Board notes that a proper death review 
examination and SSOC were provided to the appellant.  
Therefore, the RO complied with the second and third 
directives.

The VCAA, under 38 U.S.C.A. § 5103(a)(West 2002) and 38 
C.F.R. § 3.159(b) (2004), requires the VA to inform the 
appellant (1) of the information and evidence not of record 
that is necessary to substantiate her application, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the appellant is 
expected to provide; and (4) notice that the appellant is to 
provide any evidence in his possession that pertains to the 
claim.  With regard to the fourth element, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) (2002) 
and 38 C.F.R. § 3.159(b) (2004) must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." The Court stated that this new fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).

Based upon the discussion below, the Board finds that the RO 
adequately complied with each of its remand directives, and 
satisfied the requirements set forth by Stegall.  11 Vet. 
App. 268, 271.  

With regard to issuing proper VCAA a notice and the VA's duty 
to assist, the RO contacted the appellant in May 2004 and 
requested she complete and return VA Form 21-4142.  Although 
she has indicated that the veteran was treated privately, she 
has not authorized VA to obtain any records on his behalf.  
The RO specified that the appellant's consent was necessary 
before it could contact Dr. Raju, or any other health 
provider, for treatment information.  The appellant was 
informed by the RO that the VA needed the evidence to assist 
her in her claim, but she did not complete the form.  See 38 
C.F.R. § 3.159 (C)(1)(i) and (ii) (2004) (claimant must 
cooperate by identifying pertinent non-Federal agency 
records, and authorize VA to obtain those records on his/her 
behalf).  Finally, the Board also notes that the appellant 
has clearly stated, in several written statements, that she 
has no further evidence to provide.  (See statements received 
in November 2004 and March 2003).  

Accordingly, the Board finds that the duty to assist 
requirements delineated by the VCAA and Pelegrini, 17 Vet. 
App. 412 have been satisfied.  VA has provided the appellant 
proper VCAA notice and specifically informed her of the 
additional evidence and information required from her.  In 
addition to the May 2004 notice, the appellant was also 
provided with valid VCAA notice in June 2003 and June 2002.  
Furthermore, the March 2003 Statement of the Case (SOC) 
delineated the pertinent laws and regulations governing the 
appellant's claim.  The RO explained that the appellant must 
cooperate fully with the VA's attempts to develop the record, 
including authorizing the release of existing private medical 
records.  The Court has determined that VA's duty to assist 
the in the proper development of a claim is "not always a 
one-way street" and the appellant must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence. Olson v. Principi, 3 Vet. App. 480, 483 (1992).

VA has satisfied its duties to notify and to assist the 
appellant in this case.  The Board commends the veteran's 
honorable service to his country; however, the further 
expending of the VA's resources on another remand is not 
warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran (or appellant) are to be avoided).


ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to DIC under 38 U.S.C.A. §1318 (2002) is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


